PECK, C» J.
We think it manifest, from the whole scope of the petition to the court below, that tbe debts, alleged to have been contracted by the court of county commissioners of Chambers county, were contracted with appellants5 testator, in the years 1862, 1883, and 1864, during tbe progress of tbe late rebellion, to obtain provisions, and otherwise to provide for the families of soldiers, in tbe service of tbe so-called Confederate States.
We hold that tbe appellees, tbe present court of county commissioners of said county, are under no legal obligation to recognise said debts, or in any way make provision for their payment.
If they are not debts embraced by tbe letter of ordinance No. 37 of the convention of 1867, entitled “ An ordinance declaring tbe war debt of Alabama void,” they are within tbe spirit and poliey of said ordinanee. * A debt contracted to feed, or provide for tbe support of the families of Confederate soldiers, is as really a war debt as if contracted to feed and provide for the Confederate soldiers themselves.
But aside from said ordinanee, such a debt must be held to have been contracted to aid and promote said rebellion, and therefore contracted in violation of the laws and public poliey of tbe United States, and for that reason void.
Tbe decision of the court below, in sustaining, the de*122murrer to the relation or petition of the appellants, filed to obtain a mandamus to compel the appellee, the court of county commissioners of Chambers county, to provide a fund for the payment of the debts named in said petition, by taxation or otherwise, is right, and, therefore, the judgment is affirmed, at the costs of the appellants.